Citation Nr: 1451364	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  07-13 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable evaluation for service-connected residuals of a fracture to the proximal head, second metacarpal of the right hand.


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1977 to September 1992.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of June 2006 and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Washington, D.C. and Roanoke, Virginia, respectively.  Original jurisdiction in this case currently resides only with the RO in Roanoke, VA.

In July 2011, the Veteran testified at a personal hearing which was chaired by the undersigned Veterans Law Judge at the Board's offices in Washington D.C.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  Additionally, the Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claim.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).

By a decision dated in September 2011, the Board denied the Veteran's claim for a compensable rating for service-connected residuals of a fracture to the proximal head, second metacarpal of the right hand.  The Veteran appealed the Board's September 2011 decision to the Court of Appeals for Veterans Claims (the Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's decision finding that the Veteran is not entitled to a compensable disability rating for residuals of a fracture to the proximal head, second metacarpal of the right hand.  The JMR does not take issue with the Board's decision regarding the other issues.  In a July 2012 Order, the Court endorsed the JMR and vacated that portion of the September 2011 Board decision denying a compensable rating for service-connected residuals of a fracture to the proximal head, second metacarpal of the right hand.  

In March 2013, the Board remanded the claim for additional development to include a new VA examination.  At that time, the remand also included claims for entitlement to increased ratings for degenerative arthritis of the lumbar spine and right carpal tunnel syndrome.  The RO was ordered to send the Veteran a statement of the case.  A statement of the case was issued in May 2014, but no substantive appeal was received.  Therefore, the issues of entitlement to increased ratings for degenerative arthritis of the lumbar spine and right carpal tunnel syndrome are no longer on appeal. 

Also at the time of the March 2013 remand, the issues of entitlement to TDIU and an earlier effective date for the award of service connection for right upper extremity carpal tunnel syndrome were also on appeal.  In a December 2013 letter, the Veteran's representative indicated that he was seeking an effective date of June 9, 2005 for the grant of service connection for right upper extremity carpal tunnel syndrome.  In a May 2014 decision, the RO granted an effective date of June 9, 2005 for the grant of service connection for the Veteran's right upper extremity carpal tunnel syndrome; thus, satisfying the appeal of that issue.  The May 2014 RO decision also awarded entitlement to TDIU benefits.  The record does not reflect that the Veteran has filed a notice of disagreement with the effective date assigned.  Accordingly, that issue is not currently before the Board.  


FINDING OF FACT

The evidence of record indicates that the Veteran's service-connected right hand metacarpal fracture residuals are currently manifested by pain and swelling; ankylosis or the functional equivalent of amputation of the finger is not shown.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating, but no higher, for the Veteran's service-connected right hand metacarpal fracture residuals have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5224-5226 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided 'at the time' or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Board finds that the duty to notify has been met.  In the case at hand, with respect to the Veteran's metacarpal fracture residuals claim, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and Dingess by a letter mailed in December 2005.  Subsequently, in June 2006, the RO adjudicated the Veteran's claim in the first instance.  

The Board also finds the duty to assist has been met.  All relevant medical records have been obtained and associated with the claims files.  The Board however notes that it appears from the record that the Veteran's service treatment records are missing.  In May 2010, the RO issued a Formal Finding on the Unavailability of Records documenting its multiple attempts to find the Veteran's records.  The Veteran was made aware of the RO's efforts and inability to obtain his records in a June 25, 2010 letter.  Additionally, VA afforded the Veteran VA medical examinations in response to the claim.  The Board previously reviewed the record, determined that the VA examinations of record were inadequate, and remanded the case for the purpose of affording the Veteran appropriate VA examinations.  The Board has reviewed the examination reports and opinions, and finds substantial compliance with the requirements articulated in the Board's prior remand decision as to the claim decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board will address the claim on the merits.

II.  Relevant law and regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  The rating may be higher or lower for segments of the time under review on appeal, which is known as a 'staged' rating.  Fenderson v. West, 12 Vet. App. 119, 125 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The assignment of a particular diagnostic code is 'completely dependent on the facts of a particular case.'  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's right hand second metacarpal fracture residuals are currently rated noncompensably disabling under Diagnostic Code 5226 [unfavorable or favorable ankylosis of the long finger].  See the RO's June 2006 rating decision.

The Board notes that at the time the Veteran was originally awarded service connection for this disability, he was rated noncompensably disabling under former Diagnostic Code 5227 [ankylosis of any finger other than the index or middle finger].  Pertinently, the criteria for rating disabilities of individual fingers of the hand were revised, effective August 26, 2002.  See 67 Fed. Reg. 48784 (July 26, 2002).  Under the previous criteria, disabilities of the individual fingers were rated under Diagnostic Codes 5224, 5225, 5226 and 5227, based upon ankylosis of the thumb, index finger, middle finger and any other finger, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5224, 5225, 5226, 5227 (2002).  Under the rating criteria that became effective August 26, 2002, these Diagnostic Codes remained essentially the same, based upon ankylosis of the individual fingers, and new Diagnostic Codes 5228, 5229 and 5230 were added pertaining to limitation of motion of the thumb, index or long finger and ring or little finger, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, 5230.  Because the Veteran's filed his increased rating claim in June 2005, only the current criteria are applicable in this case.

With respect to muscle impairment, the September 2010 QTC examiner also noted that the Veteran's right hand fracture residuals do not cause generalized muscle weakness, wasting, or atrophy.  The May 2014 VA examiner also noted no impairment of muscle strength.  Thus, rating the Veteran under the muscle injuries schedule under 38 C.F.R. § 4.73 also would not avail the Veteran.

Additionally, there is no evidence of record demonstrating that the Veteran currently has arthritis of the right hand, wrist, or any finger.  Indeed, x-rays of the Veteran's right hand taken at the September 2010 fee-based examination merely demonstrated a prior history of surgery [for carpal tunnel syndrome in 2007].  The x-ray report specifically indicated that 'no degenerative change is evident.'  Accordingly, rating the Veteran's fracture residuals under Diagnostic Code 5003 [arthritis] is also not appropriate.

Finally, the Board notes that the Veteran's right hand fingers and thumb are not ankylosed as specifically noted by the May 2014 VA examiner.  The Board will in any event evaluate the Veteran's disability under Diagnostic Codes 5224-5226 [ankylosis of the thumb, index, or long fingers], as these Codes allow for the assignment of a compensable rating, and call for the rater to consider whether evaluation for amputation is warranted and whether additional evaluation is warranted for limitation of motion of other digits or interference of the overall function of the hand.

III.  Analysis

As noted above, the Veteran's residuals of a fracture to the proximal head, second metacarpal of the right hand are noncompensably rated under Diagnostic Code 5229, which provides a 10 percent rating for limitation of motion of the index finger.  38 C.F.R. § 4.71a.  He argues that he is entitled to a 10 percent rating due to his pain, swelling, and functional loss.

Under Diagnostic Code 5225, ankylosis is rated as 10 percent disabling.  The Note to Diagnostic Code 5225 provides that evaluation as amputation should be considered, and also whether an additional evaluation is warranted for any resulting limitation of motion of other digits or interference with the overall function of the hand.  Ankylosis is not shown in this case; accordingly, a compensable evaluation under Diagnostic Code 5225 is not warranted.

Nevertheless, when evaluating disabilities that cause limited motion, the rater must consider both the schedular criteria and any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40 and 4.45.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  While the record does not show 
a gap of one inch (2.5) centimeter or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or extension limited by more than 30 degrees as contemplated by a compensable rating under Diagnostic Code 5229, the Board cannot ignore the Veteran's complaints of painful motion with objective symptoms such as swelling.  Accordingly, pursuant to 38 C.F.R. § 4.59, the Board finds that a 10 percent rating is warranted due to the Veteran's pain, as 10 percent is the minimal compensable rating available for the index finger, under Diagnostic Code 5229, which provides for a 10 percent rating to be assigned limitation of motion of the index finger.  38 C.F.R. § 4.71a.  Pain was objectively noted during his December 2005, and he has also complained about it since initially filing the claim for an increased rating.

With respect to whether a rating in excess of 10 percent is warranted, the Board observes that under Diagnostic Code 5153, a 20 percent rating is available for amputation with metacarpal resection.  The evidence, to include the various examinations of the Veteran's fingers and hands, does not reveal that his loss of function of the right index finger approximates amputation.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board acknowledges the Veteran's July 2011 testimony indicating that he has trouble with numbness, tingling, and weakness of his right hand and wrist, causing problems with his grip, with typing, and with sensation, and requiring him to wear a brace.  However, the medical evidence of record demonstrates that such symptomatology has been specifically attributed to the Veteran's right upper extremity carpal tunnel syndrome, for which service connection has already been established, and not to his right proximal metacarpal fracture residuals.  See 38 C.F.R. § 4.25 (2013) [separate disabilities arising from a single disease entity are to be rated separately]; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

The findings of the VA examinations also do not indicate that the Veteran's right hand disability results in the limitation of motion of the other fingers.  Each of his VA examinations reveals normal range of motion in the four non-service connected right fingers.

The Board has also considered whether staged ratings are appropriate based on any periods of increased or decreased symptomatology.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that symptoms of the Veteran's right proximal metacarpal fracture residuals have not undergone any significant increase or decrease so as to warrant a higher rating at any time during the appeal period.  Accordingly, staged ratings are not warranted.

For these reasons, a 10 percent rating for residuals of a fracture to the proximal head, second metacarpal of the right hand have been met.

IV.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.

There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria reasonably describe the disability level and symptomatology, that is, painful motion and swelling.  He has indicated that his right hand is painful and occasionally swells with knots.  In other words, the Veteran does not have symptomatology not already encompassed in the rating criteria and the assigned schedular rating is therefore adequate.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and, interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  He is also service connected for posttraumatic stress disorder, degenerative arthritis of the lumbar spine, and right carpal tunnel syndrome, and there is no suggestion from the evidence that these disabilities, taken together, create a unique or exceptional symptom pattern that is not already contemplated by the schedular ratings applied to each individual disability.  Mittleider v. West, 11 Vet. App. 181 (1998).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a 10 percent disability evaluation, but no greater, for service-connected residuals of a fracture to the proximal head, second metacarpal of the right hand, is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


